Citation Nr: 1130911	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic degenerative changes, left knee, status post meniscus tear, rated as noncompensable from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006.

2.  Entitlement to an increased initial rating for instability, left knee, rated as 20 percent from May 28, 2003 and 30 percent from March 11, 2005 to October 15, 2006.

3.  Entitlement to an evaluation in excess of 30 percent for status post left knee arthroplasty from December 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative changes, left knee, as well as left knee, degenerative joint disease, with instability, and assigned a schedular rating of 10 percent disabling for each disorder effective from March 11, 2005, the date of receipt of the Veteran's reopened claim for service connection.  An interim rating decision in May 2007 awarded a temporary total rating for convalescence effective from October 16, 2006 to November 30, 2007 (that period is not at issue), recharacterized the disability as left knee arthroplasty and a 30 percent rating was assigned from December 1, 2007.  Another interim rating decision in November 2008 assigned an earlier effective date of September 9, 1999 for posttraumatic degenerative changes, left knee, status post meniscus tear, and assigned increased "staged" ratings of noncompensable from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006.  This rating decision also assigned an earlier effective date of May 28, 2003 for left knee instability and increased "staged" ratings of 20 percent prior to March 11, 2005 and 30 percent from that date to October 15, 2006.  The Veteran testified at a videoconference hearing in September 2009.  A transcript is of record.  Pursuant to the December 2009 Board remand, an October 2010 rating decision granted a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


FINDINGS OF FACT

1.  Prior to December 17, 2002 the Veteran's posttraumatic degenerative changes, left knee, status post meniscus tear, are not shown to have been manifested by pain and noncompensable limitation of motion.

2.  From December 17, 2002 the Veteran's posttraumatic degenerative changes, left knee, status post meniscus tear, are not shown to have been manifested by limitation of flexion of the left leg to less than 45 degrees, even when accounting for additional limitation due to pain, weakness, etc. after prolonged use and during flare-ups.

3.  From April 26, 2006 to October 15, 2006 the Veteran's posttraumatic degenerative changes, left knee, status post meniscus tear, were manifested by a 20 degree lack of full extension and 115 degrees of flexion.  

4.  From December 17, 2002 the Veteran's left knee disability is shown to have been manifested by slight recurrent subluxation or lateral instability.  

5.  From May 28, 2003 the Veteran's left knee instability is shown to have been manifested by moderate recurrent subluxation or lateral instability.  

6.  From February 9, 2005 to October 15, 2006 the Veteran's left knee instability is shown to have been manifested by severe knee impairment with recurrent subluxation or lateral instability, the highest disability evaluation available.  

7.  At no time since December 1, 2007 is the Veteran's service connected left knee disability shown to have been manifested by chronic residuals of total knee replacement (TKR) consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 0 percent prior to December 17, 2002; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006 for posttraumatic degenerative changes, left knee, status post meniscus tear is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Code (Code) 5010-5260 (2010).

2.  An increased "staged" initial rating of 10 percent from December 17, 2002, 20 percent from May, 28, 2003 and 30 percent from February 9, 2005 to October 15, 2006 for left knee instability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Code 5257 (2010).

3.  From December 1, 2007, a rating in excess of 30 percent for the Veteran's service-connected left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Codes 5055, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has exercised his right to appeal the ratings assigned.  Regardless, a May 2006 letter and the September 2006 statement of the case (SOC) provided notice on the downstream issues, and subsequent supplemental SOCs (SSOCs) readjudicated the matters after the Veteran had opportunity to respond.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records (including from the Social Security Administration) have been secured.  

The December 2009 Board remand noted that, during his September 2009 videoconference hearing, the Veteran testified that he was in receipt of private treatment, to include from a chiropractor (Dr. R. Ramirez) and physical therapy, and ongoing VA treatment and instructed the RO to ask the Veteran to identify all sources of treatment or evaluation for his claimed disability and to provide any releases necessary for VA to secure any private records of such treatment.  In January 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for these treatment providers (specifically including Dr. R. Rammirez); he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran (the records of ongoing VA treatment have been obtained).  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO arranged for VA examinations (in July 2005, September 2007, March 2009, and May 2010), and the Board finds those examinations (specifically the most recent ) are adequate for rating purposes as they include review of pertinent medical history, and the findings include sufficient information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent records that remain outstanding.  VA's duty to assist is met.

Factual Background

As noted above, the Veteran is service connected for degenerative changes, left knee, and has been in receipt of "staged" ratings of noncompensable from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006.  He is also separately service connected for left knee, degenerative joint disease, with instability, and assigned "staged" ratings of 20 percent from May 28, 2003 and 30 percent from March 11, 2005 to October 15, 2006.  He underwent left total knee replacement in October 2006 and was awarded a temporary total rating for convalescence effective from October 16, 2006 to November 30, 2007 (that period is not at issue).  Thereafter, the Veteran's service connected left knee disability was recharacterized as left knee arthroplasty and a 30 percent rating was resumed from December 1, 2007.  

A December 17, 2002 private X-ray evaluation report of the left knee found no effusion and the lateral joint space was maintained; however, there was patellofemoral spurring, loss of joint space in the medial compartment with osteophytic spurring and some subchondral sclerosis.  The conclusion was degenerative change of the left knee.  

Records from the Social Security Administration (received by VA in February 2010) include a December 17, 2002 examination report which notes the Veteran's complaints of inability to stand for more than 15 minutes and limited walking distance.  On physical examination, the Veteran walked with an antalgic gait bilaterally, left knee range of motion was from 0 to 100 degrees, and there was mild laxity noted mediolaterally and anterior posteriorly.  The impression included bilateral knee pain, left greater than right.  

VA outpatient treatment records from July 2001 to February 2005 show that the Veteran's initial complaint of left knee pain was in November 2002 in connection with kinesiotherapy (no left knee evaluation was performed).  A May 28, 2003 physical therapy note shows that the Veteran complained that he has left knee pain and instability (it gives out).  The examiner noted the Veteran ambulated with a minimally antalgic gait, AROM WNL's (active range of motion within normal limits), strength 5/5, and medial laxity.  The Veteran was issued a forearm crutch (he also had a cane) and fitted with a hinged knee orthosis.  In April 2004, he requested an orthopedic consultation (in connection with complaints that his right knee was giving out).  In July 2004, the Veteran complained of bilateral knee pain with popping and buckling.  It was noted that he ambulated with an antalgic gait.  

An August 2004 VA orthopedic consultation report notes the Veteran arrived wearing bilateral knee braces and using hand held crutches.  He reported a history of arthroscopic surgery on the left knee in 1982 and complained that both knees were becoming more severe, with constant dull aching even at rest, instability, locking when climbing stairs, and popping.  The knee pain was 5-6 (on a scale of 10) at rest and 10 with walking.  Imaging study of the knees showed severe medial compartment narrowing, left worse than right, with prominent tibial spines.  Examination of the knees showed ttp (tenderness to palpation) medially and posteriorly, difficulty in assessing for effusion given obese body habitus, and FROM (full range of motion) of 0 to 110 degrees with crepitus and popping upon extension.  Lachman and McMurray's signs were negative, there was no varus/valgus laxity, strength was 5/5, and sensation and pulses were positive.  The assessment included severe bilateral knee degenerative joint disease.

February 9, 2005 VA treatment records show that the Veteran continued to complain of knee pain and reported feeling tired and depressed from the pain.  He complained that his knees were giving out and he was unable to walk across the parking lot without both knees swelling.  A February 2005 orthopedic consultation report notes that the Veteran complained even walking across the room causes his knee pain to go to 10 (on a scale of 10).  Range of motion was 0 to 110 (with crepitus on the right) and ttp over medial compartments and posterior patella.  

On July 2005 VA examination, the Veteran's claims file was reviewed and it was noted that he reported having to discontinue working because of his knee.  The Veteran complained of pain (10 on a scale of 10) in the absence of weakness with moderate stiffness and no swelling, heat or redness.  He denied flare-ups, stating that the pain (sharp and stabbing as well as a constant dull ache when not on his feet) is always the same from morning to night.  He was unstable but his knees did not lock.  There was no dislocation or subluxation.  There was fatigue and lack of endurance as the Veteran was unable, because of instability and the pain, to walk more than 50 yards.  The examiner noted that the Veteran has no difficulty with activities of daily living, walks slowly and unsteady with bilateral Canadian crutches and wears bilateral knee braces.  

On physical examination, the Veteran's gait and posture was normal and he was grossly obese.  The left knee had marked crepitation, the peripheral pulses were barely palpable, and the examiner noted that the Veteran's extreme obesity might have compromised the examination.  No lower extremity color or temperature changes were noted and there was no edema, atrophy or fasciculations of the thigh.  Flexion of the left knee was 0 to 110 degrees, which reduced to 98 degrees after repetition times 10, producing increase in significant pain but no fatigue, weakness, or lack of endurance.  Extension was to 0 degrees associated with distinct crepitation.  Medial and lateral collateral ligaments, valgus and varus, as well as anterior and posterior cruciate ligaments and Lachman and McMurray tests were all negative or within normal limits.  There was distinct tenderness over the medial parapatellar area without any grossly visible abnormalities, but once again extreme obesity compromised the examination.  The diagnoses included posttraumatic degenerative changes of the left knee.  X-ray examination showed left knee - demineralized, degenerative joint disease with obliterated joint space osteophyte.  

Upon consideration of the foregoing, a November 2005 rating decision granted service connection for degenerative changes, left knee, as well as left knee, degenerative joint disease, with instability, and assigned a schedular rating of 10 percent disabling for each disorder effective from March 11, 2005, the date of receipt of the Veteran's reopened claim for service connection.  The Veteran disagreed with the ratings assigned and requested an earlier effective date.  

Private treatment records include an April 2006 magnetic resonance imaging (MRI) report of the left knee which showed prominent narrowing of the joint space of the medial joint compartment with prominent osteophytic degenerative spurring of the medial joint compartment with marked tear and maceration of the posterior horn of the medial meniscus with marked subchondral degenerative changes of the medial femoral condyle and medial tibial plateau.  There were also marked subchondral changes in the patella consistent with chondromalacia.  The cruciate or collateral ligaments appeared intact.  The patellar tendon appeared normal.  There was no evidence of tear of the lateral meniscus.  These records also included a May 2006 X-ray report which included impressions of bicompartmental osteoarthritis that was severe in the medial and patellofemoral compartments and demineralized bones.  

Private treatment records include an April 26, 2006 notation that the Veteran was experiencing severe pain and was disabled due to knee arthritis.  Physical examination showed that he ambulated with a severly antalgic gait, used bilateral Lofstrand crutches, took limited steps with significant antalgia and bilateral knee flexion contractures, and forward flexion of the pelvis.  The left knee had a 20 degree lack of full extension and active flexion was to 115 degrees.  The examiner noted that MRI films showed significant medial and patellofemoral degeneration, subchondral degenerative changes, edema, and cystic degeneration.  Osteophyte formation, particularly in the medial and patellofemoral joints, was also noted.  The impression included advanced arthrosis of both knees with severe debility and pain due to the arthrosis.  These records show that the Veteran underwent left total knee arthroplasty on October 16, 2006.  

Accordingly, a May 2007 rating decision awarded a temporary total rating for convalescence effective from October 16, 2006 to November 30, 2007 (that period is not at issue), recharacterized the disability as left knee arthroplasty and a 30 percent rating was resumed from December 1, 2007.  

An April 2007 VA treatment report notes the Veteran's complaint of increased knee pain with the Houston weather (he had relocated from Pheonix, Arizona).  Examination of the knees showed bilateral decreased range of motion and mild edema.  

A September 2007 VA examination (conducted specifically in connection with the Veteran's right knee claim) included left knee findings of no edema, effusion, weakness, tenderness, redness, heat, guarding of movement and subluxation.  Examination of the left knee revealed no locking pain, genu recurvatum or crepitus.  Range of motion was 0 degrees extension to 110 degrees flexion with pain occuring at 100 degrees.  The examiner noted that the Veteran's left knee joint function was additionally limited by pain (which was noted to have a major functional impact), fatigue, weakness, and lack of endurance after repetitive use.  The left knee joint function was not additionally limited by incoordination after repetitive use.  The additional limitation of joint function was 0 degrees.  Stability testing of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus of the left knee were within normal limits.  

In a November 2008 rating decision, the RO considered the foregoing treatment records and assigned an earlier effective date of September 9, 1999 for posttraumatic degenerative changes, left knee, status post meniscus tear (the date of receipt of his original claim for service connection based on a finding of clear and unmistakable error), and assigned increased "staged" ratings of noncompensable from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006.  This rating decision also assigned an earlier effective date of May 28, 2003 for left knee instability and increased "staged" ratings of 20 percent prior to March 11, 2005 and 30 percent from that date to October 15, 2006.

A March 2009 VA examination report notes the Veteran's complaints of chronic left knee pain, swelling, limited standing and ability to walk 50 yards before he has to stop and rest.  He complained of flare-ups of increased pain and swelling with prolonged walking.  He had bilateral walking canes but used no braces.  On physical examination, there was a 30 centimeter (cm) scar which was nontender, nonraised, and not adherent to subcutaneous structures.  The examiner described the Veteran as having "fairly good flexion for a knee replacement."  Range of motion was from 0 degrees extension to 120 degrees flexion.  Repeat flexion and extension of the knee produced no indication of pain, weakness, or fatigue.  There was no tenderness or swelling around the medial or lateral aspect of the joint.  There was also no Baker's cyst or tenderness to the posterior aspect of the joint.  Lateral and medial stress of the knee showed no laxity of the lateral medial collateral ligaments and he had a negative anterior and posterior drawer sign, which was indicative of a tight knee replacement.  The anterior and cruciate ligament was sacrificed in the knee replacement procedure and the McMurray's sign was not relevant because the Veteran has no cartilage.  The Veteran did have obvious pain with weight bearing, which produced somewhat of a limp to the left side.  X-ray examination revealed an impression of status post total left knee arthroplasty with no evidence of hardware loosening or failure, femoral and tibial components were well seated, there was no acute fracture or dislocation, the joint spaces were adequately preserved, there were no lytic/blastic lesions or erosions seen and there were no gross soft tissue abnormalities.  The assessement was TKA (total knee arthroplasty) of the left knee.  

During his September 2009 videoconference hearing the Veteran complained of left knee locking and instability which caused him to fall in the last six months.  He testified that he should be awarded an increased rating because, if VA had helped him sooner, some of his disability could have been prevented, his pain is not decreasing, and stabilizing himself financially would increase his self esteem.  

On May 2010 VA examination, the Veteran's claims file was reviewed, it was noted that he had an antalgic gait and pain with weight bearing.  The Veteran complained of pain on the medial side of the knee with any weight bearing or walking, occasional swelling, and stiffness with prolonged sitting.  He reported being able to walk 50 yards with a cane and occasionally using a pair of crutches.  He also reported using a motorized cart to get around the store when he goes shopping.  The Veteran reported no locking, catching or giving way and stated that it had not changed much over the past several years.  He reported doing limited housework, prepared his own meals, and had no limitations in activities of daily living.  He experienced mild flare-ups with any prolonged standing or walking and reported no incapacitating episodes.  The examiner noted that the Veteran had not seen orthopedics at the Houston VA for follow-up on the knee and had been in the Houston VA service area since September 2007.  There were no complaints of radicular symptoms or falls related to the knees.  Examination of the left knee showed a 30 cm anterior scar of the knee which had not changed from the previous examination.  There was a 1+ effusion, 1-2+ laxity with varus valgus stress testing in extension and 2-3+ at 30 degrees of flexion.  Slight valgus orientation was also noted.  Quads were equal with good tone, he had good quad control and a negative drawer and Lachman test.  There were no posterior masses or joint line tenderness and leg lengths were equal.  The Veteran was neurovascular sensory intact.  Range of motion of the left knee was 0 to 110 degrees both active, passive and against resistance.  There was no pain, fatigue, weakness or incoordination with repetitive motion.  The examiner commented that it should be noted that the Veteran has pain with weight bearing and the range of motion testing really does not indicate the degree of pain or disability the Veteran has because the range of motion is not tested with weight bearing.  Left knee weight bearing X-ray examinations showed status post total knee prosthesis placement in a satisfactory position and alignment and, other than post surgical change, there was no significant radiographic abnormality demonstrated.  The examiner opined that the Veteran has a painful prosthetic knee replacement with moderate laxity to varus valgus stress testing.  The examiner further opined that the Veteran will have some increased functional limitations due to increased pain during flare-ups however it would be mere speculation to try and state any type of degree of increased functional disability.  

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Regarding the claims addressed on the merits herein, the Board finds that the record reflects distinct periods of time when the criteria for a rating exceeding those currently assigned were met, as explained further below.

As noted above, a November 2005 rating decision granted service connection for posttraumatic degenerative changes, left knee, status post meniscus tear, (under Codes 5010-5260 for arthritis-limitation of leg motion) as well as left knee, degenerative joint disease, with instability, (under Code 5257 for instability).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5003, applied by reference under Diagnostic Code 5010, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Codes 5256 to 5263.

Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Code 5261 provides for limitation of extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Code 5257 can also be compensated under Code 5003 and vice versa.  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 2004).  [As noted above, the Veteran has been in receipt of separate contemporaneous ratings for left knee arthritis with limitation of motion and instability.]

The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.

The Board also reiterates that the Veteran underwent total left knee replacement in October 2006.  Code 5055 provides for assignment of a 100 percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

Initially, the Board notes that the required manifestations for evaluation under Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula and genu recurvatum have not been demonstrated in the left knee.  

The Board observes that the initial competent medical evidence of arthritis is a December 17, 2002 report of private X-ray evaluation which showed patellofemoral spurring, loss of joint space in the medial compartment with osteophytic spurring and some subchondral sclerosis.  Records from the Social Security Administration also show range of motion from 0 to 100 degrees on December 17, 2002.  Therefore, for the period prior to December 17, 2002 the Veteran was not shown to have arthritis and limitation of motion of the left knee so as to meet the criteria for a compensable evalution under Codes 5010-5260 or 5010-5261.  

The competent (medical) evidence also shows left knee range of motion from 0 to at least 98 degrees even after repetitive motion from December 17, 2002 to April 26, 2006 when the Veteran was shown to have a 20 degree lack of full extension (his flexion was to 115 degrees).  For example, in addition to the December 17, 2002 left knee range of motion noted above, the Veteran continued to have left knee range of motion from 0 to 110 degrees on VA range of motion testing in August 2004, February 9, 2005, and July 2005 (when it was reduced to 98 degrees after 10 repetitions).  Accordingly, for the period from December 17, 2002 the Veteran's posttraumatic degenerative changes, left knee, status post meniscus tear, is not shown to have been manifested by limitation of flexion of the left leg to less than 30 degrees or limitation of extension of the left leg to more than 15 degrees, even when accounting for additional limitation due to pain, weakness, etc. after prolonged use and during flare-ups.  Thus, he does not meet the criteria for an evaluation in excess of the assigned 10 percent from December 17, 2002.  Inasmuch as range of motion testing showed a 20 degree lack of full extension on April 26, 2006; he meets the criteria for a 30 percent rating under Codes 5010-5261 (notably, the rating sheet incorrectly shows the 30 percent rating under Codes 5010-5260 for loss of flexion) from this date until his October 16, 2006 TKR.  However, an evaluation in excess of the assigned 30 percent from April 26, 2006 to October 15, 2006 is not warranted because extension limited to 30 degrees or more is not shown (30 percent is the highest disability evaluation available for limitation of flexion.)

Regarding the service connected left knee instability, it is noted that an earlier effective date of December 17, 2002 and an evaluation of 10 percent is warranted for slight recurrent subluxation or lateral instability because the December 17, 2002 treatment report from the Social Security Administration reflecting a finding of mild laxity mediolaterally and anterior posteriorly is when such disability was first shown.  However, an increased, 20 percent, rating for left knee instability is not warranted until May 28, 2003, when the Veteran reported increased complaints including his knee giving out, he was found to have medial laxity, and he was issued a forearm crutch and fitted with a hinged knee orthosis.  Although the Veteran's left knee instability is rated as 30 percent disabling from March 11, 2005 (the date of receipt of his reopened claim for service connection) VA has found that his original claim for service connection was received on September 9, 1999 and the competent (medical) evidence shows that the increase in severity of his left knee instability was first shown in a February 9, 2005 VA treatment report which notes that he complained of being unable to walk across the parking lot without his knee swelling and even walking across the room caused his pain to in crease to a level of 10 (on a scale of 10).  Accordingly, the Board finds that a 30 percent rating for the Veteran's left knee instability is warranted from the earlier date of February 9, 2005 to October 16, 2006, the date of his TKR.  This is the maximum evaluation allowed under the criteria for recurrent subluxation or lateral instability and, as noted above, the Veteran is already in receipt of a separate rating for left knee arthritis and loss of motion and the remaining Codes for rating the knee and leg do not apply.  

Regarding the period since December 1, 2007, 30 percent is the minimum rating assigned for knee disability following TKR.  To warrant an increased rating, the Veteran has to show either chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or that he has impairment warranting an intermediate level of disability (40 or 50 percent) under Codes 5256, 5261, or 5262.

A 40 percent rating under Code 5261 is warranted where extension is limited to 30 degrees.  However, on March 2009 and May 2010 VA examinations, the Veteran's left knee could be straightened fully (to 0 degrees), there was no additional loss of motion due to pain, weakness or fatigue (March 2009), and this motion was active, passive and against resistance (May 2010).  Therefore, even when considering DeLuca criteria of functional impairment, a rating in excess of 30 percent under Code 5261 is not warranted.

As was previously noted, the Veteran's left knee is not ankylosed, and he is not shown to have malunion or nonunion of the tibia or fibula; consequently, an intermediate rating under Codes 5256 or 5262 is not warranted.  

What remains for consideration is whether the next higher (60 percent) rating under Code 5055 is warranted.  March 2009 examination found flexion limited to 120 degrees and May 2010 examination found flexion limited to 110 degrees.  Both examinations noted pain but not weakness.  Significantly, instability was not noted and the March 2009 examination found no ligamentous laxity (the May 2010 examination report found moderate laxity to varus valgus stress testing but quads were equal with good tone and the Veteran had good quad control and a negative drawer and Lachman test).  None of the findings reported reflect severe painful motion or weakness.  Consequently, a 60 percent rating under Code 5055 is not warranted.

Furthermore, the Veteran's left knee scar has never during the appeal period been shown to be painful on examination.  The May 2010 VA examiner noted that the Veteran's left knee scar had not changed from the previous examination which had described the scar as nontender, nonraised, and not adherent to subcutaneous sructures.  Consequently, a separate compensable rating for left knee scarring under 38 C.F.R. § 4.118, Codes 7802-7805 is not warranted.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's left knee disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, as noted above, insofar as all of the Veteran's service-connected disabilities render him unemployable, he is already in receipt of a TDIU (See October 2010 rating decision which granted a TDIU).

Accordingly, the Board finds that an initial rating in excess of 0 percent from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006 for posttraumatic degenerative changes, left knee, status post meniscus tear is not warranted.  Giving the Veteran the benefits of the doubt, the Board finds that "staged" initial ratings of 10 percent from December 17, 2002; 20 percent from May 28, 2003 and 30 percent from February 9, 2005 to October 15, 2006 is warranted for instability, left knee.  Finally, from December 1, 2007, the Board also finds that the preponderance of the evidence is against a rating in excess of 30 percent for residuals of total left knee replacement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

An initial rating in excess of 0 percent from September 9, 1999; 10 percent from December 17, 2002; and 30 percent from April 26, 2006 to October 15, 2006 for posttraumatic degenerative changes, left knee, status post meniscus tear is denied.  

"Staged" initial ratings of 10 percent from December 17, 2002, 20 percent from May 28, 2003 and 30 percent from February 9, 2005 to October 15, 2006 are granted for instability, left knee, and subject to the regulations governing payment of monetary awards.  

Entitlement to a rating in excess of 30 percent for residuals of total left knee replacement from December 1, 2007 is denied.


____________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


